IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 186A15
                            FILED 6 NOVEMBER 2015

IN RE: INQUIRY CONCERNING A JUDGE, NO. 14-169 & 14-192
JAMES T. HILL, Respondent



       This matter is before the Court pursuant to N.C.G.S. §§ 7A-376 and -377 upon

a recommendation by the Judicial Standards Commission entered 6 May 2015 that

Respondent James T. Hill, a Judge of the General Court of Justice, District Court

Division, Judicial District 14, State of North Carolina, be publicly reprimanded for

conduct in violation of Canons 1, 2A, 3A(1), 3A(3), and 3A(4) of the North Carolina

Code of Judicial Conduct and for conduct prejudicial to the administration of justice

that brings the judicial office into disrepute in violation of N.C.G.S. § 7A-376. This

matter was calendared for argument in the Supreme Court on 2 September 2015, but

determined on the record without briefs or oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure and Rule 2(c) of the Rules for

Supreme Court Review of Recommendations of the Judicial Standards Commission.


      No counsel for Judicial Standards Commission or Respondent.


                                      ORDER


      By the recommendation of the North Carolina Judicial Standards Commission

(Commission), the issue before this Court is whether James T. Hill (Respondent), a

Judge of the General Court of Justice, District Court Division, Judicial District 14,
                                      IN RE HILL

                                    Order of the Court



should be publicly reprimanded for conduct in violation of Canons 1, 2A, 3A(1), 3A(3),

and 3A(4) of the North Carolina Code of Judicial Conduct and conduct prejudicial to

the administration of justice that brings the judicial office into disrepute in violation

of N.C.G.S. § 7A-376.      Respondent does not contest the facts or oppose the

Commission’s recommendation that he be publicly reprimanded.

      On 2 February 2015, the Commission’s Counsel filed a statement of charges

alleging that Respondent had engaged in inappropriate conduct while presiding over

divorce proceedings in the matter of Morrison v. Morrison, Durham County File No.

14-CVD-0047, by

             exhibiting a failure to remain patient, dignified, and
             courteous to the parties appearing before him; making
             inappropriate comments to the parties before him;
             misstating the law when threatening future contempt
             proceedings; improperly exercising his contempt powers
             thereby denying multiple parties their fundamental rights
             of due process; and failing to maintain order and decorum
             in the proceedings before him.

      Respondent filed a motion on 5 February 2015 to extend time to file an answer,

which the Commission granted on the same day, thereby allowing Respondent until

30 March 2015 to file his response. Opposing counsel did not object to the motion.

On 24 March 2015, the Commission notified Respondent that a hearing would take

place on 10 April 2015. On 10 April 2015, Respondent and the Commission Counsel

filed joint evidentiary and disciplinary stipulations under Commission Rule 22.




                                           -2-
                                       IN RE HILL

                                    Order of the Court



      On 6 May 2015, the Commission made its recommendation, which contained

the following stipulated findings of fact:

                       STIPULATED EVIDENTIARY FACTS

                   1.      The investigative panel of the Commission
             alleged that, in the matter of Durham County File No. 14-
             CVD-47, Morrison v. Morrison, Respondent engaged in
             conduct inappropriate to his judicial office by:
                   a. exhibiting a failure to remain patient, dignified,
                       and courteous to the parties appearing before
                       him;
                   b. making inappropriate comments to the parties
                       before him;
                   c. misstating the law when threatening future
                       contempt proceedings;
                   d. improperly exercising his contempt powers
                       thereby denying multiple parties their
                       fundamental rights of due process.

                   2.     Respondent presided over a contentious
             multi-day custody hearing in Morrison v. Morrison, which
             concluded on 7 August 2014[.] Durham County routinely
             records each of its domestic court sessions with audio and
             visual equipment. The recording in Durham County File
             No. 14-CVD-47 shows, after hearing all the evidence and
             before announcing a decision, Respondent[ ]was not
             patient, dignified, nor courteous with the parties before
             him. In a raised voice and sharp tone, Respondent
             proceeded to lecture both Mr. and Mrs. Morrison. During
             this soliloquy, Respondent made several inappropriate
             comments including repeatedly and loudly chastising the
             parties that they were acting like idiots. Respondent
             admitted during his 22 December 2014 interview with
             Commission staff, that he “said all of those things.”

                   3.     When Respondent addressed the parties on 7
             August 2014, he threatened them with contempt if either
             party violated the Court's order. “And I better not hear
             either of you saying anything negative about the other


                                             -3-
                                      IN RE HILL

                                   Order of the Court



             party or y’all gonna get a little trip to the Durham County
             Bed and Breakfast for contempt of court. And there is no
             appeal, you stay until I say you get out.”


                    4.      Respondent's frequent references to the local
             jail facility as the “Durham County Bed and Breakfast”
             were inappropriate for court. Respondent's statement that
             there is no appeal and the parties would not be released
             until Respondent said so, is a misstatement of the law. A
             person found in criminal or civil contempt may appeal in
             the manner provided for appeals in other criminal or civil
             actions. See N.C.G.S. § 5A-17 and § 5A-24 (italics omitted).
             During his interview with Commission staff, Respondent
             admitted, “that was not accurate and I should not have said
             that.” Respondent has acknowledged that he misstated the
             law when he threatened the parties with future contempt
             stating that there would be no appeal, but was attempting
             to warn the parties that future conduct could be punished
             by the contempt powers of the Court and Respondent
             wanted the parties to be aware of the consequences of
             future conduct.

                     5.     Respondent, when addressing Ms. Morrison's
             contemptuous behavior following a heated verbal exchange
             [between Ms. Morrison and Respondent]1, failed to respect
             and comply with Chapter 5A of the N.C. General Statutes.
             Respondent has indicated his intention was to hold Ms.
             Morrison in direct criminal contempt, though he used a
             civil commitment form that was available in the courtroom.
             However, Respondent failed to follow proper procedure for
             either civil or criminal contempt. In the mishandling of his
             contempt powers, Respondent did not afford Ms.
             [Morrison] the full right to be heard according to the law,
             which resulted in a substantial violation to Ms. Morrison’s
             due process rights.

                    6.    Respondent also failed to respect and comply


      1Here, the video recording of the hearing shows that Respondent and Ms. Morrison
engaged in a verbal exchange.

                                          -4-
                         IN RE HILL

                      Order of the Court



with the applicable law when handling the disruptive
behavior of Ms. Morrison's family members in court on
August 7, 2014. Again, Respondent did not follow proper
procedure for either civil or criminal contempt when he
filed Commitment Orders for Civil Contempt for both
Gloria Woods and Sherrod Smith.

       7.      The effects from Respondent's misconduct in
this matter have been exacerbated by the video footage
capturing the events of this hearing. Because Respondent's
comments and Ms. Morrison's outburst were captured on
video, this incident was highly publicized with media
coverage both locally and nationwide. In addition to the
facts as set forth in this Stipulation, Respondent agrees the
Durham County court video recording of this matter will
also be included in the evidentiary record for these Judicial
Standards inquiries.

      8.     Respondent has a good reputation in his
community. In the most recent Judicial Performance
Evaluation, Respondent received an overall performance
rating of 4.19. Of the 120 Judges evaluated, the average
was 3.56. The actions identified by the Commission as
misconduct by Respondent appear to be isolated and do not
form any sort of recurring pattern of misconduct.
Respondent has been fully cooperative with the
Commission’s     investigation,  voluntarily    providing
information about the underlying legal matter and fully
and openly admitting error.

       9.     Respondent, as a trial judge in a custody
action, is to be guided by the principal [sic] of the “best
interest of the child.” Respondent acknowledges that
during his “soliloquy” that he made several inappropriate
comments including repeatedly telling the parties that
they were acting like idiots. The comments by Respondent,
though inappropriate, were an attempt by Respondent to
make the parties aware the most important person
involved in the hearing was the minor child. Respondent's
comments, though inappropriate, were an attempt by
Respondent to act in the best interest of the minor child.


                             -5-
                         IN RE HILL

                      Order of the Court




       10.    Respondent agreed to stipulations of fact and
disposition to bring closure to this matter and because of
his concern for protecting the integrity of the court system.
While Respondent believed he was acting within the scope
of his discretion and that he was acting to preserve the
integrity of the Court, with the benefit of hindsight, he now
admits and understands his error and that in fact his
actions, even if unintentional and not motivated by malice
or ill-intent, did constitute conduct prejudicial to the
administration of justice that brings the judicial office into
disrepute although he did not intend for that to happen.
Respondent believed he was punishing Ms. Morrison and
her family for direct criminal contempt which may be
summarily implemented pursuant to N.C.G.S. § 5A-13.
Respondent now understands every person held in
contempt under this statute is entitled to both notice and
an opportunity to respond. In all future dealings,
Respondent will make every effort to ensure that every
person legally interested in a contempt proceeding receives
their opportunity to be heard according to the law.

       11.    Respondent was represented by counsel in
these proceedings and entitled to go forward with the
hearing scheduled for 9:30 a.m. on 10 April 2015. However,
after having discussed the matter with his counsel and
reflected upon the circumstances that have brought us to
this juncture, Respondent agreed to accept a
recommendation of public reprimand from the Commission
and to acknowledge that the conduct set out in the
stipulation establishes by clear and convincing evidence
that this conduct is in violation of the North Carolina Code
of Judicial Conduct and is prejudicial to the administration
of justice that brings the judicial office into disrepute in
violation of [N.C.]G.S. § 7A-376[(b)].

       12.    Respondent acknowledges the ultimate
jurisdiction for the discipline of judges is vested with the
NC Supreme Court pursuant to Chapter 7A, Article 30 of
the North Carolina General Statutes, which may either
accept, reject, or modify any disciplinary recommendation


                             -6-
                                     IN RE HILL

                                   Order of the Court



             from the Commission. (citations to Commission Exhibits
             omitted).

      The Commission adopted stipulations that addressed certain procedural issues

and established the Commission's jurisdiction over the hearing.        In addition to

findings of fact, the Commission made the following conclusions of law based on clear

and convincing evidence:

                   1.     In his adjudication of the matter of Durham
             County File No. 14-C VD-47, Morrison v. Morrison,
             Respondent exhibited a failure to remain patient, dignified,
             and courteous to the parties appearing before him; made
             inappropriate comments to the parties before him;
             misstated the law when threatening future contempt
             proceedings; and acted in violation of Chapter 5A of the
             North Carolina General Statutes, effectively denying those
             he held in contempt of their due process rights.

                    2.    Respondent’s actions, as described in
             stipulated Findings of Fact One (1) through Seven (7),
             constitute violations of Canon 1, Canon 2A, Canon 3A(1),
             Canon 3A(3), and Canon 3A(4) of the North Carolina Code
             of Judicial Conduct. Respondent’s actions constitute
             conduct prejudicial to the administration of justice that
             brings the judicial office into disrepute in violation of
             N.C.G.S. [§ 7A- 376].

                    3.    Respondent’s conduct, as described in
             stipulated Findings of Fact Eight (8) through Twelve (12),
             is recognized by the Commission as evidence of his
             cooperation with the Commission in its investigation, his
             recognition and acknowledgement that his actions were
             inappropriate and his promise to avoid similar
             inappropriate conduct in the future.

      When reviewing a recommendation from the Commission, the Supreme Court

“acts as a court of original jurisdiction, rather than in its typical capacity as an


                                          -7-
                                      IN RE HILL

                                    Order of the Court



appellate court.” In re Hartsfield, 365 N.C. 418, 428, 722 S.E.2d 496, 503 (2012)

(order) (quoting In re Badgett, 362 N.C. 202, 207, 657 S.E.2d. 346, 349 (2008) (order)).

We have discretion to “adopt the Commission’s findings of fact if they are supported

by clear and convincing evidence, or [we] may make [our] own findings.” Id. at 428,

722 S.E.2d at 503 (alterations in original) (quoting In re Badgett, 362 N.C. at 206, 657

S.E.2d at 349). The scope of our review is to “first determine if the Commission’s

findings of fact are adequately supported by clear and convincing evidence, and in

turn, whether those findings support its conclusions of law.” Id. at 429, 722 S.E.2d

at 503 (quoting In re Badgett, 362 N.C. at 207, 657 S.E.2d at 349).

      After careful review, this Court concludes that the Commission’s findings of fact

are supported by clear, cogent, and convincing evidence in the record. In addition, we

conclude that the Commission’s findings of fact support its conclusions of law. We

therefore accept the Commission’s findings and adopt them as our own. Based upon those

findings and conclusions and the recommendation of the Commission, we conclude and

adjudge that Respondent should be publicly reprimanded.

      Therefore, pursuant to N.C.G.S. §§ 7A-376(b) and -377(a5), it is ordered that

Respondent James T. Hill be PUBLICLY REPRIMANDED for conduct prejudicial to the

administration of justice that brings the judicial office into disrepute in violation of

N.C.G.S. § 7A-376(b) and that violates Canons 1, 2A, 3A(1), 3A(3), and 3A(4) of the

North Carolina Code of Judicial Conduct.

      By order of the Court in Conference, this the 5th day of November, 2015.



                                           -8-
                                   IN RE HILL

                                Order of the Court




                                         /s/ Ervin, J.
                                         For the Court



   WITNESS my hand and the seal of the Supreme Court of North Carolina, this the
5th day of November, 2015.


                                         CHRISTIE S. CAMERON ROEDER
                                         Clerk of the Supreme Court


                                         _____________________________
                                         Assistant Clerk




                                       -9-